DETAILED ACTION
In view of the Appeal Brief filed on January 11, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PETER DUNGBA VO/           Supervisory Patent Examiner of Art Unit 3729                                                                                                                                                                                             

The applicants’ arguments, at least with respect to Claim 15 on pages 7 to 10 of the Appeal Brief, have been fully considered and found to be persuasive.  The rejections with respect to Takahashi, as applied in the Final office action, have been withdrawn. 



Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 through 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 15, it is unclear what is meant by the phrase of “to comply with dimensions…form factor” (lines 6-7). Whether the form factor is intended or desired, it is unclear as to what type of structure is being referred to with “form factor”, which raises a great deal of confusion.  For example, the specification recites several occurrences of “form factor” (e.g. ¶¶ [0004], [0017], [0019], etc.) without further explanation of what is meant by the phrase in terms of how the characteristics are related to IC packages.  Or that there are several meanings, e.g. physical tolerances, dimensions, width, etc., that are related to different parts of the IC, that makes it unclear in the claims as to what part of the IC is being referred to with “form factor”.  For example, the specification states that “form factor” can mean a minimum and/or maximum pitch (distance) between leads of a formed IC.  However, Claim 15 provides no recitation, or does not suggest, any specific distance between leads.
The problems above in Claim 15 are also presented in each of Claims 18, 19, 21, 27 through 29, 35 and 36.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 through 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,064,917 to Diaz (hereinafter “Diaz”).
Claim 15:  Diaz discloses an integrated circuit (IC) production method comprising:
receiving, by an IC forming machine (see Figs. 1 and 2, e.g. 14, 52, 32, 78, 68, 70, 18, 30, 40, etc.), a leadframe (50) comprising a plurality of in-production ICs (44);
singulating, by the IC forming machine, the plurality of in-production ICs [by cutting leads 46 with cutting edges 68, 30]; 
forming, by the IC forming machine, leads (46) of the plurality of in-production ICs to comply with dimensions and tolerances corresponding to an intended form factor (e.g. leads bent to 90°) of the plurality of in-production ICs [by bending the leads with forming edges 70, 40, col. 5, line 60 to col. 6, line 3, Fig. 2]; and 
separating, automatically by the forming machine, formed ICs [with leads bent to 90°] from unformed ICs [ICs 44 that are still in leadframe 50 that have not been placed in forming machine, e.g. Fig. 1] after the forming.
Claim 16:  Diaz further discloses that the forming produces formed ICs (e.g. leads bent to 90°) complying with the dimensions and tolerances corresponding to the intended form factor of the plurality of In-production ICs and unformed ICs not complying with the dimensions and tolerances corresponding to the intended form factor of the plurality of in-production ICs [because the ICs in leadframe have not been formed yet].
Claim 17:  Takahashi further discloses that the forming machine separates the formed ICs from the unformed ICs using a separation system (by hand or other suitable means, col. 6, lines 25-32).

Claim Rejections - 35 USC § 103
Claims 15 through 17, 20 through 22, 24 through 26, 29, 30 and 32 through 34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,885,837 to Eshima et al (hereinafter “Eshima”) in view of U.S. Publication 2013/0102093 to Ogawa (hereinafter “Ogawa”).
Claims 15, 21 and 29:  Eshima discloses semiconductor device production method comprising:
receiving, by an IC forming machine (16, in Figs. 3, 4), a leadframe (9) comprising a plurality of in-production semiconductor devices (35, in Fig. 9);
singulating, by the IC forming machine (16), the plurality of semiconductor devices [by cutting leads 33]; 
forming, by the IC forming machine, leads (33) of the plurality of in-production semiconductor devices to comply with dimensions and tolerances corresponding to an intended form factor (e.g. leads bent to shape in Fig. 13) of the plurality of in-production semiconductor devices [by bending the leads, col. 3, lines 60 to 66]; and 
separating, automatically by the forming machine, formed semiconductor devices [with leads bent, 36 in Fig. 13] from unformed semiconductor devices [e.g. that have not been formed by 16, in Fig. 9] after the forming.
Claim 16:  Eshima further discloses that the forming produces formed semiconductor devices (e.g. leads bent) complying with the dimensions and tolerances corresponding to the intended form factor (e.g. shape) of the plurality of In-production semiconductor devices and unformed semiconductor devices not complying with the dimensions and tolerances corresponding to the intended form factor of the plurality of in-production semiconductor devices [because the semiconductor devices in leadframe have not been formed yet by 16].
Claims 17, 20, 21 and 29:  Eshima further discloses that the forming machine separates the formed semiconductor devices from the unformed semiconductor devices using a separation system [at least a discharge cylinder (6) and storage section (7)], which is without any human intervention (col. 3, line 67 to col. 4, line 3).
Claims 22 and 30:  Eshima further discloses an aperture-based means (opening in cylinder 6) is used for automatically separating the formed semiconductor devices from the unformed semiconductor devices.
Claims 24 and 32:  Eshima further discloses that the singulating and the forming are implemented in a same physical component (e.g. same semiconductor device 36).
Claims 25 and 33:  Eshima further discloses that the singulating and the forming are implemented in an upper die (27) configured to interact with a lower die (28) to implement the singulating and forming (col. 3, lines 60-66).
Claims 26 and 34:  Eshima further discloses a transporting means (3a, 3b) advances the unformed semiconductor devices in the forming machine (16).
Eshima discloses substantially all of limitations of the claimed manufacturing method except that Eshima does not mention any integrated circuits (ICs).
However, the semiconductor devices of Eshima can be considered ICs for two reasons based on the teachings of Ogawa.  One, the semiconductor device (in Fig. 13) of Eshima is identical in structure to the IC (in Fig. 7) of Ogawa.  Two, Ogawa explicitly discloses that semiconductor devices in general, are primarily ICs or semiconductor ICs, at least based on the structure of leads being attached to semiconductor chip bodies (e.g. ¶ [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor devices of Eshima are actually ICs, based on the teachings of Ogawa.

Allowable Subject Matter
Claims 23 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18, 19, 27, 28, 35 and 36, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner, Art Unit 2896